Title: To James Madison from Fulwar Skipwith, 8 August 1802
From: Skipwith, Fulwar
To: Madison, James


					
						
						Dear Sir
						Paris 8th. August 1802.
					
					Mr. Dobell lately appointed by the President, to the Commercial Agency of Havre, has declined 

accepting that Office.  Mr. John Lyle a native of the State of New-Jersey is desirous of succeeding to it, 

and not having the advantage of being known to you, has requested of us to offer you the informations 

which a long acquaintance with him may enable us to afford of his Character and fitness to claim your 

Patronage on this occasion with the President.  We owe it to Mr. Lyle’s merit and Character, then, to 

declare, Sir, that we have always considered him as one of our best Republicans, an excellent Citizen, a 

Gentleman of very amiable mind, and as a Merchant, completely calculated to discharge the duties of 

the Office he now solicits with advantage to the Public, and with satisfaction to you, Should you be 

induced to favor his Pretensions.
					
						Fulwar Skipwith
						Joel Barlow
						Ths. Melville
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
